Citation Nr: 1706768	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  07-01 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for residuals of an L-4 fracture for the period on appeal prior to April 15, 2010, and in excess of 40 percent for the period on appeal from April 15, 2010.

2.  Entitlement to a disability rating in excess of 20 percent for residuals of fractures of the right tibia and fibula for the period on appeal prior to March 31, 2005.

(The following issues are addressed in a separate remand: entitlement to an earlier effective date prior to March 31, 2005, for the grant of service connection for peripheral neuropathy of the right lower extremity, and a disability rating in excess of 20 percent; and entitlement to an earlier effective date prior to June 24, 2009, for the grant of service connection for peripheral neuropathy of the left lower extremity, and a disability rating in excess of 20 percent.)


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney
WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to May 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied the benefits sought on appeal.  A hearing was held in August 2008 before the undersigned Veterans Law Judge.  A transcript of the testimony is in the claims file.

In November 2008, the Board remanded the present claims for further development.  That development was completed, and the case was returned to the Board for appellate review.  In April 2009, the Board issued a decision denying the benefits sought on appeal.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a January 2010 Order, the Court vacated the April 2009 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).

In May 2010, the present claims were remanded to provide an examination and to allow for initial consideration of additional evidence by the RO.  As review of the record indicates that additional development is needed, the Board will not address whether there has been substantial compliance with the Board's remand directives at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand:  To afford the Veteran an adequate VA examination.

While the Board regrets the additional delay, the Board finds that a remand is necessary to adequately rate the Veteran's lumbar spine and right tibia and fibula disabilities.

In December 2010, the Veteran was afforded a VA examination related to his lumbar spine and right tibia and fibula disabilities in response to the May 2010 Board remand.  The Board finds that the examination is inadequate because the examiner did not test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joints in question and any paired joints.  38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158, 168-69 (2016).  Thus, an additional VA examination is needed for compliance with the VA's duty to assist.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board notes that the Court rejected VA's argument in Correia that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require veterans with upper extremity joint disabilities to walk on their hands.  Instead, the Court stated that whether upper extremities are or can be weight-bearing is a medical question.  Correia, 28 Vet. App. at 168, Footnote 7.  Accordingly, the Board applies this reasoning to the Veteran's service-connected lumbar spine disability, and on remand, the VA examiner should state whether the Veteran's lumbar spine is or can be considered a weight-bearing joint for purposes of compliance with the Court's opinion in Correia.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any outstanding VA treatment records.

2.  After the development requested above has been completed, schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected lumbar spine and right tibia and fibula disabilities, to include any functional effects.  The Veteran's claims file should be made available to and be reviewed by the examiner, and (s)he must indicate whether such review was accomplished. 

For both the lumbar spine and right tibia and fibula disabilities, the examiner should determine the range of motion, in degrees.  Range of motion testing must include both passive and active motion, as well as in weight-bearing and nonweight-bearing conditions.  The VA examiner should state whether the lumbar spine is or can be considered a "weight-bearing joint" for purposes of range of motion testing of the joint.  Correia, 28 Vet. App. at 168, Footnote 7.  It should be indicated whether and at what point during the Veteran's range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  Further, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, weakened movement, excess fatigability, or incoordination should be indicated.

The examiner should also note whether the Veteran has any neurologic abnormalities (such as bowel or bladder impairment) that are associated with his service-connected lumbar spine disability and note the severity of any such abnormalities.
All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

3.  Readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a Supplemental Statement of the Case and provide an opportunity to respond.	

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

